 

Case 1:18-cr-OO769-KI\/|W Document 26 Filed

 

Y\[`

USLA_ SD`NY
D()L U“~’i!il§ l`

    
  
  

UNITED STATES DISTRICT COURT

 

sOUTHERN DISTRICT oF NEw YORK lD()C 22: __g_
"""“'”“"""'"X .DMH ierMARZ§zQ]Q
UNITED STATES oF AMERICA = - __~i» __~.~:_`» _
. sUsPERSEDING

- v. - z INFORMATION
cIRo sAMA, = si 18 cr. 769(1<Mw)

Defendant. :
_ _ _ _ _ ._ _ _ _ _ _ _ _ _ _ _ X

coUNT oNE

(Conspiracy to Commit an Offense against the United States)

The United States Attorney charges:

l. On or about August 12, 2018, in the Southern District
of New York and else ere, CIRO SAMA, the defendant, and others
known and unknown, willfully and knowingly did combihe,
conspire, confederate, and agree together and with each other to
commit an offense against the United States, to wit; Hobbs Act
robbery, in Violation of Title 18, United States Code, Section
1951.

2. It was a part and object of the conspiracy that CIRO
SAMA, the defendant, and others known and unknown, would and did
knowingly commit robbery, as that term is defined in Title 18,
United States Code, Section l951(b)(l), and would and did

thereby obstruct, delay, and affect commerce and the movement of

     
 
 
     
 

I~,`l.k( IRO.\‘ICALLY FII,ED

Case 1:18-cr-OO769-KI\/|W Document 26 Filed 03/26/19 Page 2 of 4

articles and commodities in commerce, as that term is defined in
Title 18, United States Code, Section 1951(b)(3).
Overt Act
3. In furtherance of the conspiracy and to effect the
illegal object thereof, the following overt act, among others,
was committed in the Southern District of New York and
elsewhere:

a. On or about August 12, 2018, CIRO SAMA, the
defendant, or a coconspirator, participated in an attempt to rob
at gunpoint a cellular telephone store in the Bronx, New York.

(Title 18, United States Code, Section 371.)

FORFEITURE ALLEGATION

 

4. As a result of committing the offense alleged in Count
One of this Information, CIRO SAMA, the defendant, shall forfeit
to the United States, pursuant to Title 18, United States Code,
Section 981(a)(1)(C) and Title 28 United States Code, Section
2461(c), any and all property, real and personal, that constitutes
or is derived from proceeds traceable to the commission of said
offense, including but not limited to a sum of money in United
States currency representing the amount of proceeds traceable to
the commission. of said offense that the defendant personally

/ 1

obtained.

¢
4
,`Ik

Case 1:18-cr-OO769-KI\/|W Document 26 Filed 03/26/19 Page 3 of 4

SUBSTITUTE ASSETS PROVISION

 

5. If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited with,

a third person;

c. has been. placed. beyond. the jurisdiction of the
Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21, United
States Code, Section 853(p) and Title 28, United States Code,
Section 246l(c), to seek forfeiture of any other property of the
defendant up to the value of the above forfeitable property,
(Title 18, United States Code, Section 981;

Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 24611)

gm § czj__.

 

GEOFFR fERMAN
United St es Attorney

Case 1:18-cr-OO769-KI\/|W Document 26 Filed 03/26/19 Page 4 of 4

Form NO. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

ve

CIRO SAMA,

Defendant.

 

SUPERSEDING INFORMATION

 

Sl 18 Cr. 769 (KMW)
(18 U.S.C. § 371.)

GEOFFREY S. BERMAN
United States Attorney

 

 

